Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 06/25/2020. In virtue of this communication, claims 1-10 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). All certified copies of the priority documents have been received.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/25/2020 and 08/06/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 06/25/2020 are accepted as part of the formal application.

Specification Objection
The disclosure is objected to because “a secondary battery disposed among the circuit board and the photoelectric sensor, the secondary battery being electrically connected to the circumferential solar cell in a cross-sectional view from a direction 

Claim Objection
Claim 2 objected to because of the following informalities: 

Regarding claim 2,
The recitation “a secondary battery disposed among the circuit board and the photoelectric sensor, the secondary battery being electrically connected to the circumferential solar cell in a cross-sectional view from a direction perpendicular to the normal direction” is not disclosed in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common applicant Seiko Epson Corporation with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uemura et al (US 20190021617), hereinafter Uemura. 

Regarding claim 1,
Uemura discloses a portable electronic apparatus (a wrist apparatus 200, Fig 4) comprising:
a case (a case 31, Fig 4) having an opening (an opening OPN, Fig 4) on a first side of the case and a measurement window (a measurement window portion 45, Fig 4) on a second side of the case opposite of the first side;
a transparent cover (a transparent cover 44, Fig 4) disposed at the measurement window; and
a windshield (a windshield plate 55, Fig 4) disposed at the opening and configured to protect a plurality of inner structures of the portable electronic apparatus, the plurality of inner structures including:
a circumferential solar cell (a solar battery 80, Fig 4) disposed on an inner surface of the windshield, the circumferential solar cell including (i) an outer edge (an outer circumference 80OS, Fig 5A) having a length shorter than an inner circumferential length of the opening (an inner circumference OPNIS, Fig 5A), and (ii) an inner edge (an inner circumference 80IS, Fig 5A) having a length shorter than the length of the outer edge in a planar view from a normal direction of a light receiving surface of the circumferential solar cell;
a display panel (a display panel 60, Fig 4) including an outer edge disposed between the outer edge of the circumferential solar cell and the inner edge of the circumferential solar cell in the planar view (Fig 4);
a photoelectric sensor (an optical sensor unit 40, Fig 4) disposed with the measurement window and the display panel (Fig 4); and

[AltContent: arrow][AltContent: textbox (OPN)][AltContent: textbox (Uemura (US 20190021617))]
    PNG
    media_image1.png
    725
    642
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (OPNIS)][AltContent: textbox (Uemura (US 20190021617))]
    PNG
    media_image2.png
    596
    724
    media_image2.png
    Greyscale


Regarding claim 2, 
Uemura discloses the claimed invention, as discussed in claim 1.
Uemura teaches a secondary battery (a secondary battery 70, Fig 4) disposed among the circuit board and the photoelectric sensor, the secondary battery being electrically connected to the circumferential solar cell (paragraph [0010]) in a cross-sectional view from a direction perpendicular to the normal direction (Fig 4).

Regarding claim 3, 
Uemura discloses the claimed invention, as discussed in claim 1.
Uemura teaches the photoelectric sensor includes a light emitter (light emitting portions 42, Fig 4), a light receiver (a light receiving portion 41, Fig 4), and a sensor 

Regarding claim 4, 
Uemura discloses the claimed invention, as discussed in claim 2.
Uemura teaches the photoelectric sensor includes a light emitter (light emitting portions 42, Fig 4), a light receiver (a light receiving portion 41, Fig 4), and a sensor substrate (a sensor substrate 43, Fig 4) supporting the light emitter and the light receiver, and the light emitter and the light receiver are arranged between the measurement window and the sensor substrate (Fig 4).

Regarding claim 5, 
Uemura discloses the claimed invention, as discussed in claim 2.
Uemura teaches the photoelectric sensor includes a light emitter (light emitting portions 42, Fig 4), a light receiver (a light receiving portion 41, Fig 4), and a sensor substrate (a sensor substrate 43, Fig 4) supporting the light emitter and the light receiver, and the secondary battery is arranged between the circuit board and the sensor substrate (Fig 4).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 6, the pertinent prior art does not adequately teach or suggest the claimed features “an antenna disposed in the case and including a conductive body disposed on a surface of a nonconductive member, the antenna overlapping the circumferential solar cell in the plan view, and the antenna being configured to receive a positioning satellite signal”.
Dependent claims 7-10 are considered to be allowable by virtue of their dependencies on claim 6.
Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845